DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 10-15 in the reply filed on 7/5/2022 is acknowledged.  The traversal is on the ground(s) that the examination can be made without serious burden to the Examiner.  This is not found persuasive because Group II is in regards to a fuel injector, Group I is in regards to a throttle valve with no recitation of fuel or the injection of fuel, and Group III is in regards to fuel control.  These are all different fields of inventions that exist in an engine ecosystem.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sukegawa et al (US 2014/0158092 hereinafter “Sukegawa”).

In regards to claim 10:
	Sukegawa teaches a charge forming device comprising a fuel injector (9) having an electrically actuated valve and an outlet port, wherein fuel flows through the outlet port when the valve is open, and a pressure sensor (23) arranged so that the pressure sensor is communicated with the pressure in the area of the outlet port.

In regards to claim 11:
	Sukegawa teaches a controller (13) communicated with the pressure sensor and wherein the controller controls opening of the valve at least in part as a function of the pressure at the pressure sensor (Paragraph [0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sukegawa in view of Roberts et al (US 9,562,496 hereinafter “Roberts”) and Bowling et al (US 9,651,455 hereinafter “Bowling”).

In regards to claim 12:
	Sukegawa teaches a body having a throttle bore but does not teach the outlet port opens into the throttle bore and the body including a passage that opens into the throttle bore in the area of the outlet port, and wherein the passage is communicated with the pressure sensor so that an output of the pressure sensor is indicative to the pressure within the area of the passage.
	Roberts teaches a throttle bore having an outlet port (26) that opens into venturi section of a body of the throttle bore and Bowling teaches the usage of a pressure sensor (310) that is responsive to the pressure within the venturi in order to supply fuel to the throttle passage and get pressure data at the venturi.
	It would have been obvious to one of ordinary skill in the art to use an outlet port in the throttle body to deliver fuel in the throttle body and to use a pressure sensor responsive to the pressure in the area of the venturi to find the pressure at the venturi to aid in the delivery of fuel.

In regards to claim 13:
	Bowling teaches the throttle bore has an axis and a plane perpendicular to the axis and intersecting the outlet port is within one inch of an end of the passage that is open to the throttle bore, wherein the passage is in the venturi (Shown in Figure 3 of Bowling).

In regards to claim 14:
	Sukegawa teaches a body having a throttle bore but does not teach the throttle bore with a venturi located within the throttle bore, and wherein the outlet port opens into the venturi, and wherein the pressure sensor is responsive to the pressure within the area of the venturi.
	Roberts teaches a throttle bore having a venturi (14) with an outlet port that opens into the venturi and Bowling teaches the usage of a pressure sensor (310) that are responsive to the pressure within the venturi in order to supply fuel to the throttle passage and get pressure data at the venturi.
	It would have been obvious to one of ordinary skill in the art to use a venturi to deliver fuel and to use a pressure sensor responsive to the pressure in the area of the venturi to find the pressure at the venturi to aid in the delivery of fuel.

In regards to claim 15:
Bowling teaches a passage that has a first end that is open to the throttle bore within one inch of the venturi and wherein the passage is communicated with the pressure sensor, wherein the passage is inside of the venturi (Shown in Figure 3 of Bowling).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747